CHINA GREEN MATERIAL TECHNOLOGIES, INC. No. 1 Yantai Third Road Centralism Area Haping Road Harbin Economic and Technological Development Zone Harbin, P.R. China 150060 Telephone:86-451 51750888 January 21, 2011 Ms. Jennifer Thompson Branch Chief Division of Corporation Finance Securities and Exchange Commission 450 Fifth Street, N.W. Washington, D.C. 20549 Re:China Green Material Technologies, Inc. (File No. 001-15683) • Form 10-K for the year ended December 31, 2009 filed April 12, 2010 • Form 10-Q for Fiscal Quarter Ended June 30, 2010 filed August 16, 2010 • Form 10-Q for Fiscal Quarter Ended June 30, 2010 filed August 16, 2010 Dear Ms. Thompson: We respectfully request additional time to respond to your letter of January 6, 2011.Our legal counsel has discussed with a member of the Commission’s staff an extension until Friday, February 4, 2011 for this purpose.We appreciate your consideration of this request. Very truly yours, /s/ Zhonghao Su Zhonghao Su Chief Executive Officer cc:Ms. Sondra Snyder Securities and Exchange Commission Timothy I. Kahler, Esq. Troutman Sanders LLP
